Exhibit 10.4

AMENDMENT NO. 1

This Amendment No. 1 (this “Amendment”), dated as of November 26, 2013 is
entered into among Scorpio Acquisition Corporation, a Delaware corporation
(“Holdings”), Polymer Group, Inc., a Delaware corporation (the “Lead Borrower”
or the “Company”), the other Borrowers party hereto, the Incremental Lenders (as
defined below) signatory hereto (in their capacities as such), the Lenders party
hereto (in their capacities as such) and Citibank, N.A., in its capacity as
administrative agent for the Lenders (in such capacity, the “Administrative
Agent”) and collateral agent for the Lenders (in such capacity, the “Collateral
Agent”) and in its capacity as L/C Issuer and Swing Line Lender. This Amendment
amends that certain Amended and Restated Credit Agreement dated as of October 5,
2012 (as amended, supplemented or otherwise modified from time to time, the
“Credit Agreement”) entered into among Holdings, the Lead Borrower, the other
Borrowers party thereto, the institutions from time to time party thereto as
Lenders (the “Lenders”), the Administrative Agent, and the other parties named
therein. Capitalized terms used herein and not otherwise defined herein shall
have the meanings ascribed to them in the Credit Agreement.

W I T N E S S E T H:

WHEREAS, on September 17, 2013, the Lead Borrower agreed to acquire (the “Target
Acquisition”) all of the issued and unconditionally allotted share capital in
Fiberweb plc, a public limited company incorporated under the laws of England
and Wales (the “Target”) and any further shares in the capital of the Target
which may be issued or unconditionally allotted pursuant to the exercise of any
outstanding subscriptions or conversion rights or otherwise together with all
related rights pursuant to a scheme of arrangement which became effective on
November 15, 2013 (the “Scheme”). Target owns directly or indirectly all of the
Capital Stock of Fiberweb Holdings, Inc., a Delaware corporation and all of its
U.S. Subsidiaries (collectively, the “Target Subsidiary Guarantors”), and the
Target Subsidiary Guarantors shall be subsidiaries of the Lead Borrower after
giving effect to the Target Acquisition.

WHEREAS, Section 2.14 of the Credit Agreement provides that the Lead Borrower
may from time to time request a Facility Increase, subject to the terms and
conditions set forth therein;

WHEREAS, each Person identified on Schedule 1 hereto (each, an “Incremental
Lender”, and collectively, the “Incremental Lenders”) has agreed (on a several
and not a joint basis), subject to the terms and conditions set forth herein and
in the Credit Agreement, to provide a Facility Increase in the amount set forth
opposite such Incremental Lender’s name on Schedule 1 hereto (and (i) the total
amount of Facility Increases made pursuant to this Amendment shall be
$30,000,000 and (ii) the amount of an Incremental Lender’s Facility Increase
shall be the amount so set forth opposite such Incremental Lender on Schedule 1
hereto); and

WHEREAS, Section 10.01 of the Credit Agreement permits certain amendments of the
Credit Agreement and the Tranche 1 Borrowing Base with the consent of the
Tranche 1 Supermajority Lenders, Administrative Agent and the Loan Parties.



--------------------------------------------------------------------------------

NOW, THEREFORE, in consideration of the premises and for other good and valuable
consideration (the receipt and sufficiency of which are hereby acknowledged),
the parties hereto hereby agree as follows:

 

  Section 1. Incremental Amendment.

The Borrowers and each Incremental Lender hereby agree that, subject to the
satisfaction of the conditions in Section 4 hereof, on the Amendment No. 1
Effective Date, the Facility Increase of such Incremental Lender shall become
effective and the Tranche 1 Revolving Credit Commitments shall be deemed
increased by the aggregate amount of the Facility Increases of such Incremental
Lenders. Subject to Sections 4 and 16 hereof, this Amendment shall become
effective on the date on which the conditions set forth in Section 4 shall have
been satisfied (the “Amendment No.1 Effective Date”). The Revolving Credit
Commitments pursuant to the Facility Increases hereunder shall be “Tranche 1
Revolving Credit Commitments” for all purposes under each of the Loan Documents
from and after the Amendment No. 1 Effective Date. The Incremental Lenders shall
be deemed to be “Tranche 1 Revolving Credit Lenders” under each of the Loan
Documents from and after the Amendment No. 1 Effective Date. For the avoidance
of doubt, upon and subject to the occurrence of the Amendment No. 1 Effective
Date and after giving effect to the Facility Increases hereunder, the Lead
Borrower shall be permitted to request additional Facility Increases pursuant to
Section 2.14 of the Credit Agreement in an amount not to exceed $75,000,000 in
the aggregate, subject to the terms and conditions set forth in the Credit
Agreement applicable to Facility Increases and the Lead Borrower may make a
maximum of four (4) such additional requests. The Borrowers will use the
proceeds of the Facility Increases for general corporate purposes. The Borrower
will not use such proceeds to finance the Target Acquisition or to pay any fees,
expenses or other amounts in connection therewith.

 

  Section 2. Amendments to the Credit Agreement.

On the Amendment No. 1 Effective Date, the Credit Agreement is hereby amended as
follows:

(a) Section 1.01 of the Credit Agreement is hereby amended by inserting the
following definitions in appropriate alphabetical order as follows:

(i) ““Amendment No. 1” means Amendment No. 1 to this Agreement, dated as of
November 26, 2013, by and among the Borrowers, the Administrative Agent, the
Swing Line Lender, the L/C Issuer, the Incremental Lenders party thereto and the
Lenders under this Agreement comprising at least the Tranche 1 Supermajority
Lenders.”

(ii) ““Amendment No. 1 Effective Date” means the first Business Day on which
each of the conditions precedent set forth in Section 4 of Amendment No. 1 have
been satisfied.”

(iii) ““Amendment No. 1 End Date” January 31, 2014.

(iv) ““Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C.
Section 1 et seq.), as amended from time to time, and any successor statute.”

(v) ““Excluded Swap Obligation” means, with respect to any Guarantor, (a) any
Swap Obligation if, and to the extent that, all or a portion of the Guaranty of
such Guarantor of, or the grant by such Guarantor of a security interest to
secure, such Swap Obligation (or any Guaranty thereof) is or becomes illegal
under the Commodity Exchange Act or any rule, regulation, or order of the
Commodity Futures Trading Commission (or the application or official
interpretation of any thereof) (i) by virtue of such Guarantor’s failure to
constitute an “eligible contract participant,” as defined in the Commodity
Exchange Act and the regulations thereunder (determined after giving effect to
Section 2.7 of the Guaranty and any other applicable keepwell, support, or other
agreement for the benefit of such Guarantor and any and all applicable
guarantees of such

 

-2-



--------------------------------------------------------------------------------

Guarantor’s Swap Obligations by other Loan Parties), at the time the guarantee
of (or grant of such security interest by, as applicable) such Guarantor becomes
or would become effective with respect to such Swap Obligation or (ii) in the
case of a Swap Obligation that is subject to a clearing requirement pursuant to
section 2(h) of the Commodity Exchange Act, because such Guarantor is a
“financial entity,” as defined in section 2(h)(7)(C) of the Commodity Exchange
Act, at the time the guarantee of (or grant of such security interest by, as
applicable) such Guarantor becomes or would become effective with respect to
such Swap Obligation or (b) any other Swap Obligation designated as an “Excluded
Swap Obligation” of such Guarantor as specified in any agreement between the
relevant Loan Parties and Hedge Bank applicable to such Swap Obligations. If a
Swap Obligation arises under a master agreement governing more than one Swap,
such exclusion shall apply only to the portion of such Swap Obligation that is
attributable to the Swap for which such guarantee or security interest is or
becomes excluded in accordance with the first sentence of this definition.”

(vi) ““Swap” means, any agreement, contract, or transaction that constitutes a
“swap” within the meaning of Section 1a(47) of the Commodity Exchange Act.”

(vii) ““Target Subsidiary Guarantor Audit Date” shall have the meaning assigned
to such term in the definition of Tranche 1 Borrowing Base.”

(b) The definition of “Cash Dominion Event” set forth in Section 1.01 of the
Credit Agreement is hereby amended by replacing the amount $7,500,000 in both
instances that it appears with the amount $10,000,000.

(c) The definition of “Finance Obligations” set forth in Section 1.01 of the
Credit Agreement is hereby amended by inserting the following sentence at the
end thereof:

“Notwithstanding the foregoing, Finance Obligations of any Guarantor shall in no
event include any Excluded Swap Obligations of such Guarantor.”

(d) The definition of “Tranche 1 Borrowing Base” set forth in Section 1.01 of
the Credit Agreement is hereby amended by inserting the following sentence at
the end thereof:

“Notwithstanding anything to the contrary herein, with respect to the assets of
the Target Subsidiary Guarantors, prior to the completion of a satisfactory
customary audit by the Administrative Agent (the date that the Administrative
Agent notified the Lead Borrower and the Lenders in writing of the completion of
such audit (which audit shall be satisfactory to the Administrative Agent) shall
be referred to as the “Target Subsidiary Guarantor Audit Date”) of assets of the
Target Subsidiary Guarantors that could constitute Collateral (A) the amounts in
clauses (i) and (ii) of this definition of Tranche 1 Borrowing Base shall not
include any Eligible Accounts of the Target Subsidiary Guarantors or any
Eligible Inventory of the Target Subsidiary Guarantors but (B) from and after
the Amendment No. 1 Effective Date to but excluding the Target Subsidiary
Guarantor Audit Date, the Tranche 1 Borrowing Base shall be increased by 50% of
the book value of the accounts receivable of the Target Subsidiary Guarantors
and 25% of the book value of the inventory of the Target Subsidiary Guarantors,
in each case in this clause (B) to the extent the book value of such accounts
receivable and inventory is set forth on the most recent Borrowing Base
Certificate delivered to the Administrative Agent in a form reasonably agreed to
by the Lead Borrower and the Administrative Agent.”

(e) The definition of “Uncontrolled Cash” set forth in Section 1.01 of the
Credit Agreement is hereby amended by replacing the amount $7,500,000 with the
amount $10,000,000.

 

-3-



--------------------------------------------------------------------------------

(f) Section 2.14(a) of the Credit Agreement is hereby amended by deleting
“$20,000,000” and replacing it with “$75,000,000 (it being understood that such
$75,000,000 amount shall be in addition to the $30,000,000 of Facility Increases
made on the Amendment No. 1 Effective Date, such that the total amount of the
Facility Increase since the Closing Date may be no greater than $105,000,000)”.

(g) Section 6.11(a)(i)(B) of the Credit Agreement is hereby amended by replacing
the word “Borrower” with the word “Guarantor”.

(h) Section 6.13(c) of the Credit Agreement is hereby amended by inserting the
following clause at the end thereof:

“provided, further, that for the avoidance of doubt, with respect to such assets
of the Target Subsidiary Guarantors acquired in connection with the Target
Acquisition, such assets may constitute Eligible Accounts and Eligible Inventory
so long as the Target Subsidiary Guarantor Audit Date shall have occurred within
60 days of the Amendment No. 1 Effective Date (it being agreed that such 60 days
period may be extended by an additional 15 days by the Administrative Agent’s in
its sole discretion).”

(i) Section 6.17 of the Credit Agreement is hereby amended by replacing the
amount $7,500,000 in both instances that it appears with the amount $10,000,000.

(j) Section 7.06 of Credit Agreement shall be amended to add, immediately after
the words “calculated on a Pro Forma Basis” appearing in such Section 7.06, the
following: “but when calculating the Consolidated Fixed Charge Coverage Ratio at
any date for the purposes of this Section 7.06 only, not including any
Restricted Payments made on such date referred to in clause (E) of the
definition of Consolidated Fixed Charge Coverage Ratio to the extent such
Restricted Payments are funded with cash contributions to the Lead Borrower
(other than from a Subsidiary of Lead Borrower) or from a Permitted Equity
Issuance (to the extent the cash proceeds thereof are contributed to Lead
Borrower)”

 

  Section 3. Amendments to the Guaranty.

Effective upon the satisfaction of the conditions set forth in Section 4 of this
Amendment, the Guaranty is hereby amended as follows:

(a) Section 1.2 of the Guaranty is hereby amended by inserting the following
definitions in appropriate alphabetical order as follows:

(i) ““Qualified ECP Guarantor” means, in respect of any Swap Obligation, each
Guarantor that, at the time the relevant Guaranty (or grant of the relevant
security interest, as applicable) becomes or would become effective with respect
to such Swap Obligation, has total assets exceeding $10,000,000 or otherwise
constitutes an “eligible contract participant” under the Commodity Exchange Act
and which may cause another person to qualify as an “eligible contract
participant” with respect to such Swap Obligation at such time by entering into
a keepwell pursuant to § 1a(18)(A)(v)(II) of the Commodity Exchange Act.”

(ii) ““Specified Guarantor” means any Guarantor that is not an “eligible
contract participant” under the Commodity Exchange Act (determined prior to
giving effect to Section 11.12).”

 

-4-



--------------------------------------------------------------------------------

(b) Article II of the Guaranty is hereby amended by inserting the following new
Section 2.7:

 

  “Section 2.7 Keepwell

Each Qualified ECP Guarantor hereby jointly and severally, absolutely,
unconditionally and irrevocably undertakes to provide such funds or other
support to each Specified Guarantor as may be needed by such Specified Guarantor
from time to time to honor all of its obligations under its Guaranty and the
other Loan Documents in respect of any Swap Obligation (provided, however, that
each Qualified ECP Guarantor shall only be liable under this Section 2.7 for up
to the maximum amount of such liability that can be hereby incurred without
rendering such Qualified ECP Guarantor’s obligations and undertakings under this
Section 2.7 voidable under applicable law relating to fraudulent conveyance or
fraudulent transfer, and not for any greater amount). The obligations and
undertakings of each Qualified ECP Guarantor under this Section 2.7 shall remain
in full force and effect until the Finance Obligations have been indefeasibly
paid and performed in full and all Revolving Credit Commitments have been
terminated. Each Qualified ECP Guarantor intends that this Section 2.7
constitute, and this Section 2.7 shall be deemed to constitute, a “keepwell,
support, or other agreement” for the benefit of each Specified Guarantor for all
purposes of § 1a(18)(A)(v)(II) of the Commodity Exchange Act.”

(c) Article II of the Guaranty is hereby amended by inserting the following new
Section 2.8:

 

  “Section 2.8 Excluded Swap Obligations Limitation

Notwithstanding anything in this Article II to the contrary, no Guarantor shall
be required to make any payment pursuant to this Guaranty to any party, and the
right of set-off provided in Section 10.08 of the Credit Agreement shall not
apply with respect to any Guarantor, in each case, with respect to Excluded Swap
Obligations, if any, of such Guarantor.”

 

  Section 4. Conditions Precedent to the Effectiveness of this Amendment.

This Amendment shall become effective as of the date when, and only when, the
following conditions precedent have been satisfied:

(a) Administrative Agent shall have received counterparts of this Amendment duly
executed by (1) each Borrower, (2) each Guarantor, (3) the Administrative Agent,
(4) the L/C Issuer, (5) the Swing Line Lender, (6) the Incremental Lenders and
(7) Lenders consenting hereto (each such Lender, a “Consenting Lender”)
constituting the Tranche 1 Supermajority Lenders.

(b) Before and after giving effect to the Facility Increases contemplated
hereby, (i) the conditions of Section 4.02(a) and (b) of the Credit Agreement
shall be satisfied (it being understood that all references to “the date of such
Credit Extension” or similar language in such Section 4.02(a) and (b) shall be
deemed to refer to the Amendment No. 1 Effective Date) and (ii) the Borrowers
shall be in compliance with Section 2.14 of the Credit Agreement.

(c) The Borrower shall have paid to the Administrative Agent all unpaid fees and
expenses owing in connection with this Amendment (including, without limitation,
the reasonable fees and out-of-pocket expenses of counsel for the Administrative
Agent with respect thereto).

(d) The Administrative Agent shall have received the executed legal opinion of
Simpson Thacher & Bartlett LLP, counsel to the Loan Parties, and such local
counsel opinions with respect to Subsidiary Guarantors not incorporated in
Delaware or New York as the Administrative Agent may require, each in form and
substance reasonably satisfactory to the Administrative Agent.

 

-5-



--------------------------------------------------------------------------------

(e) The Administrative Agent shall have received (i) a copy of the certificate
or articles of incorporation or organization, including all amendments thereto,
of each Loan Party, certified, if applicable, as of a date near the Amendment
No. 1 Effective Date by the Secretary of State of the state of its organization,
and a certificate as to the good standing (where relevant) of each Loan Party as
of a recent date, from such Secretary of State or similar Governmental Authority
or certifying that such articles of incorporation or organization previously
delivered has not changed since September 17, 2013 and (ii) a certificate of a
duly authorized officer of each Loan Party dated the Amendment No. 1 Effective
Date and certifying (A) that attached thereto is a true and complete copy of the
by-laws or operating (or limited liability company) agreement of such Loan Party
as in effect on the Amendment No. 1 Effective Date or certifying that such
by-laws or operating (or limited liability company) agreement previously
delivered has not changed since September 17, 2013, (B) that attached thereto is
a true and complete copy of resolutions duly adopted by the board of directors
(or equivalent governing body) of such Loan Party authorizing the execution,
delivery and performance of this Amendment and, in the case of the Borrowers,
the borrowings hereunder, and that such resolutions have not been modified,
rescinded or amended and are in full force and effect, and (C) as to the
incumbency and specimen signature of each officer executing the Amendment on
behalf of such Loan Party and countersigned by another officer as to the
incumbency and specimen signature of a duly authorized officer executing the
certificate pursuant to clause (ii) above.

(f) The Administrative Agent shall have received a certificate of an authorized
officer of the Lead Borrower dated the Amendment No. 1 Effective Date certifying
that each of the conditions in Section 4.02 of the Credit Agreement have been
satisfied as of the Amendment No.1 Effective Date; provided that each reference
to the Credit Agreement therein shall be deemed to be a reference to the Credit
Agreement after giving effect to this Amendment.

(g) The Target Acquisition shall have been consummated, or shall be consummated
substantially concurrently with or prior to the Amendment No. 1 Effective Date,
on the terms set forth in the Scheme, without giving effect to any waiver,
amendment or consent thereunder that could be materially adverse to the Lenders
in their capacities as such, and the Target and the Target Subsidiary Guarantors
shall have become (or shall simultaneously with the effectiveness of this
Amendment become) Subsidiaries of the Lead Borrower.

(h) Subject to the Intercreditor Agreement, the Administrative Agent shall have
received all certificates representing all Equity Interests of the Target
Subsidiary Guarantors, together with executed and undated stock powers and/or
assignments in blank pursuant to and as required by the Collateral and Guarantee
Requirement required to be satisfied as of the Amendment No. 1 Effective Date,
including to (i) become Loan Parties by executing and delivering (or supplements
or joinder agreements thereto) the Credit Agreement, the Guaranty and the
applicable Collateral Documents and (ii) grant a perfected Lien to the
Administrative Agent on such Person’s assets on the same types of assets which
constitute Collateral under the Collateral Documents to secure the Finance
Obligations; provided that in the case of each Material Real Property owned by
the Target Subsidiary Guarantors, the Lead Borrower shall cause the Target
Subsidiary Guarantors to comply with the requirements of Section 6.11 of the
Credit Agreement. All other actions under Section 6.11 and the Collateral and
Guarantee Requirement that are required due to the occurrence of the Target
Acquisition shall have also been taken.

 

-6-



--------------------------------------------------------------------------------

(i) The Administrative Agent shall have received results of searches or other
evidence reasonably satisfactory to the Agent (in each case dated as of a date
reasonably satisfactory to the Administrative Agent) indicating the absence of
Liens on the assets of the Loan Parties, except for Permitted Liens.

(j) The Administrative Agent shall have received Uniform Commercial Code
financing statements required by Law or reasonably requested by the
Administrative Agent to be filed, registered or recorded to create or perfect
the first priority Liens intended to be created under the Loan Documents with
respect to the Target Subsidiary Guarantors and all such documents and
instruments shall have been (or have been authorized by the Target Subsidiary
Guarantors to be) so filed, registered or recorded to the satisfaction of the
Administrative Agent.

(k) The Administrative Agent shall have received at least three (3) Business
Days prior to the Amendment No. 1 Effective Date all documentation and other
information required by regulatory authorities under applicable “know your
customer” and anti-money laundering rules and regulations, including without
limitation the PATRIOT Act, that has been reasonably requested by the Lenders at
least 10 days prior to the Amendment No. 1 Effective Date.

(l) The Administrative Agent shall have received a Perfection Certificate from
the Lead Borrower and the Target Subsidiary Guarantors with respect to the
Target Subsidiary Guarantors.

(m) The Administrative Agent shall have received a completed “life-of-loan”
Federal Emergency Management Agency Standard Flood Hazard Determination with
respect to each Material Real Property (and with respect to any Material Real
Property that is located within a special flood zone (y) a notice about special
flood hazard area status and flood disaster assistance duly executed by the Lead
Borrower and each other applicable Borrower or Guarantor relating thereto and
(z) evidence of insurance with respect to such Material Real Property in form
and substance reasonably satisfactory to the Administrative Agent).

(n) Each of the conditions set forth in this Section 4 shall have been satisfied
prior to 5:00 p.m., New York City time, on the Amendment No. 1 End Date (as
defined in the Credit Agreement as amended by this Amendment).

(o) No Loan Document shall have been amended, waived, consented to or otherwise
changed from and after the date hereof without the written consent of each
Incremental Lender.

(p) The Lead Borrower shall have given the Administrative Agent, the Lenders and
the Incremental Lenders at least two Business Days’ prior written notice of the
occurrence of the Amendment No. 1 Effective Date.

 

  Section 5. Representations and Warranties.

On and as of the Amendment No. 1 Effective Date, after giving effect to this
Amendment, the Borrowers jointly and severally hereby represent and warrant to
the Administrative Agent and the Lenders as follows:

(a) The execution, delivery and performance by each Loan Party of this Amendment
(a) has been duly authorized by all necessary corporate or other organizational
action, and (b) does not (i) contravene the terms of any of such Loan Party’s
Organization Documents, (ii) conflict with or result in any breach or
contravention of, or the creation of any Lien under (other than as permitted

 

-7-



--------------------------------------------------------------------------------

by Section 7.01 of the Credit Agreement), or require any payment to be made
under (x) any Contractual Obligation to which such Loan Party is a party or
affecting such Loan Party or the properties of such Loan Party or any of its
Subsidiaries or (y) any material order, injunction, writ or decree of any
Governmental Authority or any arbitral award to which such Loan Party or its
property is subject; or (iii) violate any Law; except with respect to any
conflict, breach or contravention or payment (but not creation of Liens)
referred to in clauses (ii) and (iii), to the extent that such violation,
conflict, breach, contravention or payment could not reasonably be expected to
have a Material Adverse Effect;

(b) No material approval, consent, exemption, authorization, or other action by,
or notice to, or filing with, any Governmental Authority or any other Person is
necessary or required in connection with the execution, delivery or performance
by, or enforcement against, any Loan Party of this Amendment, except for
(i) those approvals, consents, exemptions, authorizations or other actions,
notices or filings, the failure of which to obtain or make could not reasonably
be expected to have a Material Adverse Effect or (ii) the approvals, consents,
exemptions, authorizations, actions, notices and filings which have been duly
obtained, taken, given or made and are in full force and effect (except to the
extent not required to be obtained, taken, given or made or in full force and
effect pursuant to the Collateral and Guarantee Requirement);

(c) This Amendment has been duly executed and delivered by each Loan Party that
is a party hereto. This Agreement and each other Loan Document (as amended
hereby) constitute a legal, valid and binding obligation of such Loan Party,
enforceable against each Loan Party that is a party thereto in accordance with
its terms, except as such enforceability may be limited by (i) Debtor Relief
Laws and by general principles of equity and by a covenant of good faith and
fair dealing and (ii) the need for filings and registrations necessary to create
or perfect the Liens on the Collateral granted by the Loan Parties in favor of
the Secured Parties and (iii) the effect of foreign Laws, rules and regulations
as they relate to pledges of Equity Interests in Foreign Subsidiaries.

 

  Section 6. Reallocation.

At least three Business Days prior to the Amendment No. 1 Effective Date, the
Administrative Agent shall have notified the Lenders of any prepayments of Loans
and any reallocations of participations in Letters of Credit or Swing Line Loans
shall occur on the Amendment No. 1 Effective Date in order to accommodate the
Facility Increases contemplated by this Amendment.

 

  Section 7. Post-Closing Requirements.

(a) Within 90 days after the Amendment No. 1 Effective Date (or such later date
as the Administrative Agent may agree in its sole discretion), the Lead Borrower
shall, or shall cause the applicable Guarantor to, enter into an amendment to
the Mortgages encumbering the Material Real Properties, in form reasonably
acceptable to the Administrative Agent and Collateral Agent, together, in each
case, with opinions of counsel with respect thereto and date-down or
modification endorsement, or other title product where such an endorsement is
unavailable, to the title policy insuring such Mortgage.

(b) Within 60 days after the Amendment No. 1 Effective Date (or such later date
as the Administrative Agent may agree in its discretion), the Lead Borrower
shall, or shall

 

-8-



--------------------------------------------------------------------------------

cause the applicable Guarantor to, deliver all Deposit Account Control
Agreements with respect to any of the Target Subsidiary Guarantors required to
be delivered pursuant to the terms of any Loan Document.

 

  Section 8. Reference to and Effect on the Loan Documents.

(a) As of the Amendment No. 1 Effective Date, each reference in the Credit
Agreement to “this Agreement,” “hereunder,” “hereof,” “herein,” or words of like
import, and each reference in the other Loan Documents to the Credit Agreement
(including, without limitation, by means of words like “thereunder,” “thereof”
and words of like import), shall mean and be a reference to the Credit Agreement
as amended hereby, and this Amendment and the Credit Agreement shall be read
together and construed as a single instrument. Each of the table of contents and
lists of Exhibits and Schedules of the Credit Agreement shall be amended to
reflect the changes made in this Amendment as of the Amendment No. 1 Effective
Date.

(b) Except as expressly amended hereby or specifically waived above, all of the
terms and provisions of the Credit Agreement and all other Loan Documents are
and shall remain in full force and effect and are hereby ratified and confirmed.

(c) The execution, delivery and effectiveness of this Amendment shall not,
except as expressly provided herein, operate as a waiver of any right, power or
remedy of the Lenders, the Lead Borrower or the Administrative Agent under any
of the Loan Documents, nor constitute a waiver or amendment of any other
provision of any of the Loan Documents or for any purpose except as expressly
set forth herein.

(d) This Amendment shall constitute a Loan Document under the terms of the
Credit Agreement.

 

  Section 9. Acknowledgement and Reaffirmation of Guarantors.

The Guarantors acknowledge and consent to all terms and conditions of this
Amendment and agree that this Amendment and all documents executed in connection
herewith do not operate to reduce or discharge the Guarantors’ obligations under
the Loan Documents. Each Guarantor hereby ratifies and confirms its obligations
under the Loan Documents, including the Collateral and Guarantee Requirement of
the Credit Agreement and including, without limitation, its guarantee of the
Finance Obligations and its grant of the security interest in the Collateral (as
defined in the Security Agreement) to secure the Finance Obligations (including
any Finance Obligations resulting from the Facility Increases contemplated
hereby).

 

  Section 10. Costs and Expenses.

(a) The Borrower shall have paid to the Administrative Agent on the date hereof,
for the account of each Incremental Lender, a fee equal to 0.25% of the amount
of the Facility Increase of such Incremental Lender as listed on Schedule 1
hereto.

(b) The Lead Borrower agrees to pay all reasonable out-of-pocket costs and
expenses of the Administrative Agent in connection with the preparation,
reproduction, execution and delivery of this Amendment (including, without
limitation, the reasonable fees and out-of-pocket expenses of counsel for the
Administrative Agent with respect thereto).

 

-9-



--------------------------------------------------------------------------------

  Section 11. Execution in Counterparts.

This Amendment may be executed in one or more counterparts, each of which shall
be deemed an original, but all of which together shall constitute one and the
same instrument. Delivery by telecopier of an executed counterpart of a
signature page to this Amendment shall be effective as delivery of an original
executed counterpart of this Amendment. The Administrative Agent may also
require that any such documents and signatures delivered by telecopier be
confirmed by a manually signed original thereof; provided that the failure to
request or deliver the same shall not limit the effectiveness of any document or
signature delivered by telecopier.

 

  Section 12. Approval.

To the extent required by the Credit Agreement, the Administrative Agent, the
Swing Line Lender and the L/C Issuer hereby consent to the provision by the
Incremental Lenders providing Facility Increases pursuant to the Amendment.

 

  Section 13. Governing Law.

THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW
OF THE STATE OF NEW YORK. ANY LEGAL ACTION OR PROCEEDING ARISING UNDER THIS
AMENDMENT OR IN ANY WAY CONNECTED WITH OR RELATED OR INCIDENTAL TO THE DEALINGS
OF THE PARTIES HERETO OR ANY OF THEM WITH RESPECT TO THIS AMENDMENT, OR THE
TRANSACTIONS RELATED THERETO, IN EACH CASE WHETHER NOW EXISTING OR HEREAFTER
ARISING, SHALL BE BROUGHT IN THE COURTS OF THE STATE OF NEW YORK SITTING IN NEW
YORK COUNTY (BOROUGH OF MANHATTAN) OR OF THE UNITED STATES FOR THE SOUTHERN
DISTRICT OF SUCH STATE, AND BY EXECUTION AND DELIVERY OF THIS AMENDMENT, EACH
LOAN PARTY, THE ADMINISTRATIVE AGENT, THE SWING LINE LENDER, THE L/C ISSUER AND
EACH LENDER, FOR ITSELF AND IN RESPECT OF ITS PROPERTY, TO THE EXCLUSIVE
JURISDICTION OF THOSE COURTS AND AGREES THAT IT WILL NOT COMMENCE OR SUPPORT ANY
SUCH ACTION OR PROCEEDING IN ANOTHER JURISDICTION. EACH LOAN PARTY, THE
ADMINISTRATIVE AGENT, THE SWING LINE LENDER, THE L/C ISSUER AND EACH LENDER
IRREVOCABLY WAIVES ANY OBJECTION, INCLUDING ANY OBJECTION TO THE LAYING OF VENUE
OR BASED ON THE GROUNDS OF FORUM NON CONVENIENS, WHICH IT MAY NOW OR HEREAFTER
HAVE TO THE BRINGING OF ANY ACTION OR PROCEEDING IN SUCH JURISDICTION IN RESPECT
OF THIS AMENDMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY. EACH PARTY HERETO
IRREVOCABLY CONSENTS TO SERVICE OF PROCESS IN ANY ACTION OR PROCEEDING ARISING
OUT OF OR RELATING TO THIS AMENDMENT IN THE MANNER PROVIDED FOR NOTICES (OTHER
THAN TELECOPIER) IN SECTION 10.02 OF THE CREDIT AGREEMENT. NOTHING IN THIS
AMENDMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY APPLICABLE LAW.

 

  Section 14. Notices.

All communications and notices hereunder shall be given as provided in
Section 10.02 of the Credit Agreement.

 

-10-



--------------------------------------------------------------------------------

  Section 15. Waiver of Jury Trial.

EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING
DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AMENDMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

 

  Section 16. Termination.

This Amendment shall automatically terminate and all Facility Increases referred
to herein at 5:00 p.m., New York City time, on the Amendment No. 1 End Date if
the conditions set forth in Section 4 shall not have been satisfied prior to
such time. Notwithstanding anything contained herein, for the avoidance of
doubt, none of the amendments made herein or any Facility Increases of the
Incremental Lenders referred to herein shall become effective unless the
Amendment No. 1 Effective Date shall have occurred on the terms set forth
herein.

[Signature pages follow.]

 

-11-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their respective officers thereunto duly authorized, as of the date first
written above.

 

SCORPIO ACQUISITION CORPORATION, as Holdings By:  

/s/ Anjan Mukherjee

  Name:   Anjan Mukherjee   Title:   President and Secretary POLYMER GROUP,
INC., as Lead Borrower By:  

/s/ Dennis E. Norman

  Name:   Dennis E. Norman   Title:   Executive Vice President, Chief Financial
Officer and Treasurer CHICOPEE, INC. DOMINION TEXTILE (USA), L.L.C. FABRENE,
L.L.C. PGI EUROPE, INC.

PGI POLYMER, INC.,

as Borrowers

By:  

/s/ Dennis E. Norman

  Name:   Dennis E. Norman   Title:   Chief Financial Officer



--------------------------------------------------------------------------------

CITIBANK, N.A., as Administrative Agent and Collateral Agent By:  

/s/ Michael Smolow

  Name:   Michael Smolow   Title:   Director CITIBANK, N.A., as Swing Line
Lender, L/C Issuer and as an Incremental Lender and Consenting Lender By:  

/s/ Michael Smolow

  Name:   Michael Smolow   Title:   Director



--------------------------------------------------------------------------------

BARCLAYS BANK PLC, as an Incremental Lender and Consenting Lender By:  

/s/ Joseph Jordan

  Name:   Joseph Jordan   Title:   Managing Director



--------------------------------------------------------------------------------

MORGAN STANLEY SENIOR FUNDING, INC.,

as a Consenting Lender

By:  

/s/ Dmitriy Barskiy

  Name:   Dmitriy Barskiy   Title:   Authorized Signatory



--------------------------------------------------------------------------------

 

MORGAN STANLEY BANK, N.A.,

 

as a Consenting Lender

By:  

/s/ Dmitriy Barskiy

  Name:   Dmitriy Barskiy   Title:   Authorized Signatory



--------------------------------------------------------------------------------

HSBC BANK USA, NATIONAL ASSOCIATION,

as an Incremental Lender

By:  

/s/ Kirk J. Vogel

  Name:   Kirk J. Vogel   Title:   Senior Vice President



--------------------------------------------------------------------------------

ROYAL BANK OF CANADA, as an Incremental Lender and Consenting Lender By:  

/s/ Felix Mednikov

  Name:   Felix Mednikov   Title:   Attorney in Fact By:  

/s/ Robert Kizell

  Name:   Robert Kizell   Title:   Attorney in Fact



--------------------------------------------------------------------------------

Schedule 1

Facility Increases

 

Incremental Lender

   Facility Increase  

Citibank, N.A.

   $ 12,000,000   

Barclays Bank PLC

   $ 12,000,000   

HSBC Bank USA, National Association

   $ 3,000,000   

Royal Bank of Canada

   $ 3,000,000      

 

 

 

Total

   $ 30,000,000      

 

 

 